Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on October 15, 2021.
Claim 13 is amended.
Claims 1-15 are being examined in this office action.

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on October 15, 2021 is acknowledged.  The traversal is on the ground(s) that claim 13 is amended to include the casing brake assembly.  This is found to be persuasive. The restriction requirement filed on August 16, 2021 is withdrawn and claims 1-15 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 13, the phrases "like sausages" and “like a closure clip” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the limitation “the first sensor element exceeds the housing” renders the claim indefinite. It is unclear what structure the term exceed is referring to. For examination purposes, examiner interprets the claim to mean that the first sensor element is outside of the housing.
All remaining claims are rejected as they depend on rejected independent claims 1, 9, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) in view of Sames (US Patent No. 10,005,578 B2).
Regarding claim 1, Ebert discloses a clipping machine (CM – Fig. 1) for producing sausage-shaped products (S), like sausages, containing a flowable filling material in a tubular or bag-shaped packaging casing, the clipping machine comprising: 
- a filling tube (10) for feeding filling material into the tubular or bag-shaped packaging casing (M) stored on the filling tube and being closed at the front end by a closure means (C), like a closure clip (Para [0040]); 
- a casing brake assembly (CB) arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube (Para [0046] and [0052]); 
- gathering means (30) for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion (P) thereto; and 
- a clipping device (20) for placing and closing at least one closure means on the plait-like portion.

Ebert does disclose that the clipping device comprises a first and second pair of clipping tools (Para [0042]).
Sames teaches a guide unit (120 – Figs. 1-2) for guiding the closure means (C) towards the clipping device, comprising at least one sensing device (“sensing device”) having a first sensor element (“sensor element”) determining the presence or absence of a closure means in the guide unit (Col. 6, lns 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert with a guide unit for guiding the closure means towards the clipping device, comprising at least one sensing device having a first sensor element determining the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 2, Ebert in view of Sames teaches the clipping machine as recited above, wherein the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as 

Regarding claim 3, Ebert in view of Sames teaches the clipping machine as recited above, wherein the at least one sensing device has a second sensor element (corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1) for detecting the position or the movement of the first sensor element.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the at least one sensing device has a second sensor element for detecting the position or the movement of the first sensor element as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 4, Ebert in view of Sames teaches the clipping machine as recited above, wherein the guide unit has at least one guide groove (Sames, 122) for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove. (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the guide unit has at least one guide groove for guiding the 

Regarding claim 5, Ebert in view of Sames teaches the clipping machine as recited above, wherein the guide unit has a second guide groove (corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1) for guiding the closure clips towards the clipping device, and a second sensing device aligned with the guide groove.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the guide unit has a second guide groove for guiding the closure clips towards the clipping device, and a second sensing device aligned with the guide groove as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 13, Ebert discloses a method for producing sausage-shaped products (S – Fig. 1), like sausages, containing a flowable filling material in a tubular or bag-shaped packaging casing, on a clipping machine (CM), the method comprising the steps of: 
- feeding the filling material in a feeding direction (F) into the tubular or bag-shaped packaging casing stored on a filling tube (10) and being closed at the front end by a closure means (C), like a closure clip (Para [0040]); 
CB) arranged on the filling tube (Para [0046] and [0052]); 
- gathering the filled tubular or bag-shaped packaging casing by gathering means (30) arranged downstream the filling tube, for forming a plait-like portion (P) thereto (Para [0039]); and 
- placing and closing at least one closure means (C) on the plait-like portion by a clipping device, for closing the filled tubular or bag-shaped packaging casing (Para [0042]).
Ebert does not expressly disclose the steps of: 
- guiding the closure means towards the clipping device by a guide unit; and 
- representing the presence or absence of a closure means in the guide unit by at least one first sensor element.
Sames teaches the steps of: 
- guiding the closure means (C) towards the clipping device by a guide unit (120 – Figs. 1 and 2) (Col. 6, lns 24-32); and 
- representing the presence or absence of a closure means in the guide unit by at least one first sensor element (“sensor element”) (Col. 6, lns 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Ebert with the steps of: guiding the closure means towards the clipping device by a guide unit; and representing the presence or absence of a closure means in . 

Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) in view of Sames (US Patent No. 10,005,578 B2) and further in view of Hanten (US Patent No. 9,598,193 B2).
Regarding claim 6, Ebert in view of Sames teaches the clipping machine as recited above. 
Ebert in view of Sames does not expressly disclose that the first sensor element is at least partially arranged outside a housing of the clipping machine.
Hanten teaches a first sensor element (30, 32) is at least partially arranged outside a housing of the clipping machine (10, 20) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as taught by Ebert in view of Sames so that the first sensor element is at least partially arranged outside a housing of the clipping machine as taught by Hanten in order to allow space for cleaning or repair of the clipping machine. 

Regarding claim 7, Ebert in view of Sames and Hanten teaches the clipping machine as recited above, wherein guide unit (Hanten, 22) is positioned inside the clipping machine (Hanten, 20), and the first sensor element (Hanten, 30, 32) exceeds the housing of the clipping machine (Fig. 1).


Regarding claim 8, Ebert in view of Sames and Hanten teaches the clipping machine as recited above, wherein the first sensor element (Hanten, 30, 32) is movable between at least two positions (Hanten, Col. 5, lns 8-10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as taught by Ebert in view of Sames so that the first sensor element (Hanten, 30, 32) is movable between at least two positions as taught by Hanten in order to allow space for cleaning or repair of the clipping machine. 

Regarding claim 14, Ebert in view of Sames teaches the method as recited above. 
Ebert in view of Sames does not expressly disclose the step of: upon indication of the absence of closure means in the guide unit, reversing the feed of closure means towards the clipping device, for removing the remaining closure means in the guide unit.
Hanten teaches the step of: upon indication of the absence of closure means in the guide unit, reversing the feed of closure means towards the clipping device, for removing the remaining closure means in the guide unit (Col. 5, lns 24-28).


Regarding claim 15, Ebert in view of Sames and Hanten teaches the method as recited above, further comprising the step of: - stopping the clipping machine by indicating the absence of the closure means in the guide unit (Col. 5, lns 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Ebert in view of Sames with the step of: stopping the clipping machine by indicating the absence of the closure means in the guide unit as taught by Hanten in order to maintain a desired level of quality for each closed product.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) in view of Sames (US Patent No. 10,005,578 B2).
Regarding claim 9, Sames discloses a guide unit for use in a clipping machine (100 – Fig. 1) for producing sausage-shaped products, like sausages (“sausage-shaped products” – Col. 1, ln 39),
120 – Figs. 1-2) for guiding the closure means (C) towards the clipping device, comprising at least one sensing device (“sensing device”) having a first sensor element (“sensor element”) determining the presence or absence of a closure means in the guide unit (Col. 6, lns 59-67).
Sames does not expressly disclose that the clipping machine comprises: 
- a filling tube for feeding filling material into the tubular or bag-shaped packaging casing stored on the filling tube and being closed at the front end by a closure means, like a closure clip; 
- a casing brake assembly arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube; 
- gathering means for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion thereto; and 
- a clipping device for placing and closing at least one closure means on the plait-like portion.
Ebert teaches the clipping machine comprises: 
- a filling tube (10) for feeding filling material into the tubular or bag-shaped packaging casing (M) stored on the filling tube and being closed at the front end by a closure means (C), like a closure clip (Para [0040]); 
- a casing brake assembly (CB) arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube (Para [0046] and [0052]); 
30) for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion (P) thereto; and 
- a clipping device (20) for placing and closing at least one closure means on the plait-like portion.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify guide unit as disclosed by Sames with the clipping machine as taught by Ebert that is more user friendly and less time consuming to refill with tubular packaging (Ebert, Para [0006]-[0007]).

Regarding claim 10, Ebert in view of Sames teaches the guide unit as recited above, wherein the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Ebert so that the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 11, Ebert in view of Sames teaches the guide unit as recited above, wherein the at least one sensing device has a second sensor element corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1) for detecting the position or the movement of the first sensor element.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Ebert so that the at least one sensing device has a second sensor element for detecting the position or the movement of the first sensor element as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 12, Ebert in view of Sames teaches the guide unit as recited above, wherein the guide unit has at least one guide groove (Sames, 122) for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove. (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Ebert so that the guide unit has at least one guide groove for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 12, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731